Title: To Thomas Jefferson from Gideon Granger, 8 January 1808
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Evning Jan: 8th. 1808
                  
                  G Granger presents his most respectful compliments to the President and informs him that having bro’t the State of his office to that condition in which the public cannot suffer from his absence he expects to depart tomorrow morning to visit his wife and Children.—
                  He designed to have taken his leave of the President in his usual mode but was prevented by his necessary attention to Members of Congress untill past that hour which he has understood was the time devoted to acceptable morning visits: & he has been restrained from an Evning Visit only by the consideration that it might interfere with the moments of Conviviality. He wishes Th: Jefferson his President ev’ry happiness.
               